Filed 10/5/21 Marriage of Thomas CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO

 In re the Marriage of VIOLA and THOMAS
 THOMAS III.



 VIOLA RIVERA,                                                             E074868
     Respondent,
 v.                                                                        (Super.Ct.No. BFLBS446)

 THOMAS THOMAS III,                                                        OPINION
    Appellant;

 SAN BERNARDINO COUNTY
 DEPARTMENT OF CHILD SUPPORT
 SERVICES,
      Respondent.




         APPEAL from the Superior Court of San Bernardino County. Susan Slater,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.




                                                             1
      Law Offices of Valerie Ross and Valerie Ross; Law Offices of Lisa Sterling

Arnquist and Lisa Sterling Arnquist for Appellant.

      Chung & Ignacio and Eric N. Chung for Respondent (mother).

      Rob Bonta and Xavier Becerra, Attorneys General, Cheryl L. Feiner, Senior

Assistant Attorney General, Gregory D. Brown and Ricardo Enriquez, Deputy Attorneys

General for Respondent.

      Viola (wife) and Thomas Thomas, III (husband), who is also called Patrick

Thomas, were married until 1984 and had one child, for whom respondent was ordered to

pay child support. He fell into arrears, and now owes more than $140,000, including

interest, in unpaid child support. He sought to reduce the amount of his monthly

payments on the arrearage due to disability affecting his income. In response, San

Bernardino County’s Department of Child Support Services (CSS), to whom the

arrearages were to have been paid, made a motion to modify monthly payments upward

to $400 per month, based on his income and expense declaration showing his subsequent

spouse earned in excess of $100,000 per year, with minimal expenses. The court ordered

the monthly payments for arrearages to be increased to $400 per month, based on

husband’s community property interest in his subsequent spouse’s earnings, pursuant to

Family Code1 section 4008, and husband appealed.

      On appeal, husband argues the trial court erred in relying on Family Code section

4008 to increase the monthly payments on child support arrearages, by considering the


      1   All further statutory references are to the Family Code unless otherwise stated.

                                             2
earnings of his subsequent spouse, and in failing to consider whether section 910

precluded consideration of those earnings. We affirm.

                                          BACKGROUND

       The child support obligation that led to the instant dispute was initially ordered in

1984, when the parents’ marriage was dissolved, and wife was granted sole physical

custody of the couple’s child. The child was born in 1983, so he is now an adult. In

2000, husband filed a motion to “stay” the child support obligation, arguing that his

former spouse had concealed the child. However, the court found no active concealment

and determined father had made no diligent effort to locate the child between 1984 and

2000. The court denied the application to “stay” the child support obligation and directed

the district attorney, CSS, to provide an accounting of arrearages owed. At the next

hearing, the court ordered husband to continue to pay child support in the amount of $250

per month, and to pay $65 per month on the arrearages.

       In 2018, husband sought to settle the unassigned arrearages, asserting that he and

petitioner had agreed that if he paid a lump sum of $22,000, all past due child support

principal and interest would be deemed paid in full. CSS appeared at the hearing, and,

after several continuances, the court ordered the matter continued to May 2019 for

discovery and for CSS to file a motion for payment on arrearages.

       On April 3, 2019, CSS made a motion to modify the payment amount on the

arrearages, increasing the monthly payments from $65 per month to $400 per month.

CSS pointed out that husband’s income and expense declaration revealed that although



                                              3
his monthly income was minimal, his current spouse had significant earnings that could

be used to pay the increased monthly amount on the past support obligation.2 Husband

filed a response to this motion, objecting to the requested modification, and arguing that

pursuant to section 4057, the court was precluded from considering the earnings of his

current spouse in modifying the child support order. Husband appended an income and

expense declaration to his response showing his earnings of $14.47 per month, with

assets worth $50, and monthly expenses of $1080, although his spouse earned $8333 per

month.

       On February 18, 2020, the court ordered husband to pay $400 per month on the

child support arrearages, commencing March 1, 2020. The court applied section 4008 in

making its order. Husband appealed.

                                           DISCUSSION

       Husband argues that the court erroneously modified his monthly payment on child

support arrearages, by considering the earnings of his subsequent spouse under section

4008 and failing to consider sections 910 and 911. We disagree.

       Section 3651, governing modification or termination of support orders, provides

that a support order may be modified or terminated at any time as the court determines to

be necessary, except as to an amount that accrued before the date of the filing of the

notice of motion or order to show cause to modify or terminate. However, amounts that


       2 We assume this information was provided in the discovery previously ordered
by the court because husband did not include that income and expense declaration in the
record on appeal. However, he did supply one in response to CSS’s motion.

                                             4
accrued previously are treated like a money judgment. (In re Marriage of Perez (1995)

35 Cal.App.4th 77, 80, citing In re Marriage of Everett (1990) 220 Cal.App.3d 846, 854.)

       Section 290 provides that a judgment or order may be enforced by execution, the

appointment of a receiver, or contempt, or by any other order as the court in its discretion

determines from time to time to be necessary. (§ 290.) The “trial court has discretion to

determine the appropriate means of enforcing a judgment for child support. [Citations.]

In exercising that discretion, the trial court can, and should take the equities of the

situation into account.” (Keith G. v. Suzanne H. (1998) 62 Cal.App.4th 853, 861-862.)

       Section 4008 provides that the “community property, the quasi-community

property, and the separate property may be subjected to the support of the children in the

proportions the court determines are just.” Pursuant to this provision, although the court

may not consider the subsequent spouse’s community income in calculating the child

support obligation, the income of the subsequent spouse may be looked to in discharge of

the child support obligation. (In re Marriage of Knowles (2009) 178 Cal.App.4th 35, 41,

overruled on a different point in K.J. v. Los Angeles Unified School Dist. (2020) 8 Cal.

5th 875, 888, fn. 6.)

       The trial court has discretion to enter “any . . . order as the court in its discretion

determines from time to time to be necessary” to enforce child support obligations.

(§ 290.) “In any hearing related to father’s child support obligations and his failure to

meet them, father is on notice that his finances are subject to the trial court’s scrutiny.”

(In re Marriage of Furie (2017) 16 Cal.App.5th 816, 829.)



                                               5
       Here, the trial court entered an order increasing the monthly payment on the

interest accrued on the child support arrearage, increasing the amount based on the

earnings of husband’s subsequent spouse, as to which he has a community property

interest. Contrary to husband’s contention, the fact that the judgment was for arrearages

for support does not limit the court’s ability to consider the subsequent spouse’s income.

“[A] child or spousal support obligation of a married person that does not arise out of the

marriage shall be treated as a debt incurred before marriage” (§ 915, subd. (a)), and “the

community estate is liable for a debt incurred by either spouse before or during

marriage.” (§ 910, subd. (a).) To the extent husband argues that section 910 applies, we

agree, although it does not support his position.

       Husband’s interpretation would give regular debts priority over child support

orders, which are the subject of strong public policy. (§ 4053, subd. (e); Estate of

Casserley (2018) 22 Cal.App.5th 824, 838.) The “liability of community property is not

limited to debts incurred for the benefit of the community but extends to debts incurred

by one spouse alone exclusively for his or her own personal benefit.” (Lezine v. Security

Pacific Fin. Services, Inc. (1996) 14 Cal.4th 56, 64; see also, In re Marriage of Nassimi

(2016) 3 Cal.App.5th 667, 685.) If a delinquent debt for a chattel purchase may be

satisfied by considering the debtor-spouse’s community property interest in the

subsequent spouse’s earnings, a court can consider the community property interest in the

spouse’s earnings to repay the debt owed for unpaid child support, an obligation of high

priority.



                                             6
      Insofar as the community estate of husband and his subsequent spouse was

obligated to pay from his community property interest in the spouse’s earnings, subject to

the community’s right to reimbursement (§§ 910, 915), the court could properly consider

husband’s community property interest in the subsequent spouse’s earnings to discharge

the obligation by increasing the amount of the monthly installment payment. While the

earnings of the subsequent spouse may not be considered in calculating an order for child

support (In re Marriage of Knowles, supra, 178 Cal.App.4th at p. 41), it was entirely

proper to consider husband’s community property interest in the subsequent spouse’s

earnings in modifying the payment amount on unpaid arrearages.

                                         DISPOSITION

      The judgment is affirmed. The County is entitled to costs.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                              RAMIREZ
                                                                                        P. J.


We concur:

MILLER
                          J.

CODRINGTON
                          J.




                                            7